Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This is in response to Applicant’s amendment which was filed on 07/28/2022 and has been entered. Claims 1-20 have been amended. No claims have been cancelled. No claims have been added. Claims 1-20 are pending in this application, with claims 1, 8 and 15 being independent.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
	
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2012/0093146 (“Blomkvist”).
Regarding claim 1, Blomkvist discloses a method comprising:
	identifying, via a processor, a call notification of a call intended for a mobile device;
identifying, via the processor, that a description of a reason for the call exists at a uniform resource locator (URL) ([0059] calling party defines what type of information he would like to present to the called party. Information typically comprise descriptors as mentioned above, "Subject of voice call" specified or verified by the calling party. This information may also contain links to URL-sites on the web from which further information such as pictures, ring tones etc. may be available.
inserting, via the processor, the URL within call data of the call ([0063] step 302, the portable communication device 100 may store the voice call related information the memory unit 108. Having obtained the voice call related information, this is sent in the step of sending in real time the caller record comprising the caller phone number over a packet switched network to the called party, step 304. This step is performed by the transceiving unit 102 of the portable communication device 100, under the control of the control unit 106); and
forwarding, via the processor, the call data with the URL to the mobile device prior to forwarding the call ([0066] sending voice call related information from a calling party to a called party before setting up the circuit switched voice call).

Claim 8 recites an apparatus comprising a processor configured to perform the method recited in claim 1. Blomkvist discloses receiving device (fig. 2, second party device) corresponding to the claimed apparatus comprising a processor. Thus claim 8 is rejected in view of Blomkvist for the same reasons discussed in claim 1 above. 

Claim 15 recites a non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform the method recited in claim 1. Blomkvist discloses a non-transitory machine readable medium comprises a machine readable medium carrying instructions for execution by the machine ([0035] memory unit connected to control unit to receive voice call related information). Thus claim 8 is rejected in view of Blomkvist for the same reasons discussed in claim 1 above. 

Regarding claims 2, 9 and 16, Blomkvist discloses interrogating the call notification to determine whether enhanced call information is associated with the call; and appending the URL to a call header of the call data prior to forwarding the call ([0059] The calling party may use the user input unit 102 to insert entries to these descriptors; [0063] caller record is sent to the called party in step 304).

Regarding claims 3, 10 and 17, Blomkvist discloses comprising receiving a confirmation message that the description of the reason was extracted and loaded on the mobile device ([0018] receiving by the first party device over the packet switched network an acknowledgement from the second party device of receipt of the voice call related information, and wherein the step of sending a call setup is performed in dependence of receiving the acknowledgement).

Regarding claims 4, 11 and 18, Blomkvist discloses
holding the call in suspension on the mobile device ([0093] the circuit switched voice call setup is put on hold during a certain time, during which the voice call related information is awaited);
retrieving content identified from the URL from a remote site (claim 33, the uniform resource locator enables the second device to retrieve the information from a network device associated with the first device); and
forwarding the content to the mobile device prior to connecting the call to the mobile device (Fig. 3, sending the caller record comprising the caller phone number in real time over a packet switched network 304).

Regarding claims 5, 12 and 19, Blomkvist discloses the method of claim 1, comprising holding the call in suspension on the mobile device; and creating content identified from the URL on a display of the mobile device prior to connecting the call to the mobile device (Fig. 4, task 414, [0086] presenting the caller record associated with the matching phone number to the called user).

Claim Rejections - 35 USC § 103
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0093146 (“Blomkvist”) in view of WO 2006/080819 (“Bae”).

Regarding claims 6, 13 and 20, Blomkvist discloses the method of claim 5, wherein the content created is an image identified from the URL (col. 8, lines 20-22 the context information 506 can include a logo or other image data). It does not specify a “base64 image”.   
	In a similar field of endeavor, Bae discloses a method of transmitting various multimedia alerting information such as voice, picture, moving image and text information, based on intention, preference and taste of a sender. The body of the SIP Invite message has image data encoded in the base64 form, which is inserted in the form of "Content-Type: image/jpeg". In addition to the voice of the sender, a picture of the sender can also be transmitted after being encoded. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the image data in Blomkvist to be encoded as base64 image as disclosed by Bae in order to be added into the SIP identity header. 
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0093146 (“Blomkvist”) in view of U.S. Patent No. 10,771,624 (“Penar et al.”).

Regarding claims 7 and 14, Blomkvist does not specify wherein the URL is a JAVASCRIPT object notation (JSON) object.
In a similar field of endeavor, Penar discloses identifying a call notification for a called party (col. 3, lines 18-20, the communication is received by the receiver’s device through the receiver’s service provider) and retrieving call data comprising an identifier with the call notification (col. 6, lines 10-18, the service provider 202 can index into the data store 102 using an identifier of the communication. If a record exists, the service provider 202 receives the provider authentication data). Penar further discloses the identifier can be provided in JavaScript object notation, JSON format or jCard (col. 8, lines 35-38).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to use JSON format in Blomkvist because the jCard can be used by the receiving device to display the context information to a user (col. 8, lines 35-38).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIRAPON INTAVONG/Examiner, Art Unit 2652  

/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652